Exhibit 10.11

ENCORE CAPITAL GROUP, INC.

RESTRICTED STOCK UNIT GRANT NOTICE

(2013 INCENTIVE COMPENSATION PLAN)

Encore Capital Group, Inc. (the “Company”) pursuant to its 2013 Incentive
Compensation Plan (as amended, the “Plan”), hereby awards to Participant a
Restricted Stock Unit award for the number of shares of the Company’s Stock set
forth below (the “Award”). The Award is subject to all of the terms and
conditions as set forth herein and in the Restricted Stock Unit Agreement and
the Plan, both of which are attached hereto as Attachments I and II,
respectively, and incorporated herein in their entirety. Capitalized terms not
otherwise defined herein shall have the meanings set forth in the Plan or the
Restricted Stock Unit Agreement. In the event of any conflict between the terms
in the Award and the Plan, the terms of the Plan shall control.

 

Participant:

Date of Grant:

Vesting Commencement Date:

Number of Shares Subject to Award:

Consideration:

  

[name]

[date]

See Vesting Schedule below

[number]

Participant’s Services

 

Vesting Schedule:

 

Issuance Schedule:

  

The shares underlying the Award shall vest immediately upon grant.

 

The shares will be issued in accordance with the issuance schedule set forth in
Section 6 of the Restricted Stock Unit Agreement

Additional Terms/Acknowledgements: Participant acknowledges receipt of, and
understands and agrees to, this Restricted Stock Unit Grant Notice, the
Restricted Stock Unit Agreement and the Plan. Participant further acknowledges
that as of the Date of Grant, this Restricted Stock Unit Grant Notice, the
Restricted Stock Unit Agreement and the Plan set forth the entire understanding
between Pal1icipant and the Company regarding the Award and supersede all prior
oral and written agreements on that subject.

Participant further agrees that the Company may deliver by e-mail all documents
relating to the Plan or this Award (including without limitation, prospectuses
required by the Securities and Exchange Commission) and all other documents that
the Company is required to deliver to its security holders (including without
limitation, annual reports and proxy statements). Participant also agrees that
the Company may deliver these documents by posting them on a website maintained
by the Company or by a third party under contract with the Company. If the
Company posts these documents on a website, it will notify Participant by
e-mail.

 

ENCORE CAPITAL GROUP, INC.:     PARTICIPANT: By:        

 

  [name]     [name]  

Title:

        Date:    

Date:

         

ATTACHMENTS: Restricted Stock Unit Agreement, 2013 Incentive Compensation Plan



--------------------------------------------------------------------------------

ATTACHMENT I

ENCORE CAPITAL GROUP, INC.

2013 INCENTIVE COMPENSATION PLAN

RESTRICTED STOCK UNIT AGREEMENT – NON-EMPLOYEE DIRECTOR

Pursuant to the Restricted Stock Unit Grant Notice “Grant Notice”) and this
Restricted Stock Unit Agreement and in consideration of your services, Encore
Capital Group, Inc. (the “Company”) has awarded you a restricted stock unit
award (the “Award”) under its 2013 Incentive Compensation Plan (as amended, the
“Plan”) for the number of shares of the Company’s Stock as indicated in the
Grant Notice. Your Award is granted to you effective as of the Date of Grant set
forth in the Grant Notice for this Award. Defined terms not explicitly defined
in this Restricted Stock Unit Agreement shall have the same meanings given to
them in the Plan. In the event of any conflict between the terms in this
Restricted Stock Unit Agreement and the Plan, the terms of the Plan shall
control.

In consideration of the mutual covenants herein contained and other good and
valuable consideration, the receipt of which is hereby acknowledged, the parties
hereto do hereby agree that the details of your Award are as follows:

1. VESTING. The shares underlying the A ward shall vest immediately upon grant.

2. NUMBER OF SHARES. The number of shares subject to your Award may be adjusted
from time to time for capitalization adjustments, as provided in the Plan.

3. SECURITIES LAW COMPLIANCE. You may not be issued any shares under your Award
unless the shares are either: (i) then registered under the Securities Act of
1933; or (ii) the Company has determined that such issuance would be exempt from
the registration requirements of the Securities Act of 1933. Your Award also
must comply with other applicable laws and regulations governing the Award, and
you will not receive such shares if the Company determines that such receipt
would not be in material compliance with such laws and regulations.

4. LIMITATIONS ON TRANSFER. Your Award is not transferable, except by will or by
the laws of descent and distribution. In addition to any other limitation on
transfer created by applicable securities laws, you agree not to assign,
hypothecate, donate, encumber or otherwise dispose of any interest in any of the
shares of Stock subject to the Award until the shares are issued to you in
accordance with Section 6 of this Restricted Stock Unit Agreement. After the
shares have been issued to you, you are free to assign, hypothecate, donate,
encumber or otherwise dispose of any interest in such shares provided that any
such actions are in compliance with the provisions herein and applicable
securities laws.

5. DIVIDEND EQUIVALENTS You shall be entitled to receive payments equal to any
cash dividends, stock dividends, and/or any other distributions paid with
respect to a corresponding number of shares covered by your Award, at the same
time and in the same manner as such payments are made to shareholders of the
Company’s Stock.

 

2



--------------------------------------------------------------------------------

6. DATE OF ISSUANCE.

(a) The Company will deliver to you a number of shares of the Company’s Stock
equal to the number of vested shares subject to your Award no later than the
10th day immediately following the date that you are no longer serving as a
member of the Board; provided, however, that if the Company determines that you
are subject to its policy regarding insider trading of the Company’ s stock or
you are otherwise prohibited from selling shares of the Company’s stock in the
public market and any shares of Stock subject to your Award are scheduled to be
delivered on a day (the “Original Distribution Date”) that does not occur during
an open “window period” applicable to you, as determined by the Company in
accordance with such policy, or a day when you are prohibited from selling
shares of the Company’ s stock in the public market and the Company elects not
to satisfy its tax withholding obligations by withholding shares from your
distribution, then such shares shall not be delivered on such Original
Distribution Date and shall instead be delivered as soon as practicable within
the next open “window period” applicable to you pursuant to such policy or the
next day when you are not prohibited from selling shares of the Company’s Stock
in the public market; provided, however, that the delivery of the shares shall
not be delayed pursuant to this provision beyond the later of: (a) December 31st
of the same calendar year of the Original Distribution Date, or (b) the 15th day
of the third calendar month following the Original Distribution Date.

(b) (b) Notwithstanding the foregoing, if at the time the shares would otherwise
be issued to you as a result of your “separation from service” (as such term is
used under Internal Revenue Code Section 409A and the regulations promulgated
thereunder (“Code Section 409A”), and you are subject to the distribution
limitations contained in Code Section 409A applicable to “specified employees”
(as defined under Code Section 409A), then share issuances to you as a result of
your separation from service shall not be made before the date which is 6 months
following the date of your separation from service, or, if earlier, the date of
your death that occurs within such 6-month period.

7. RESTRICTIVE LEGENDS. The shares issued under your Award shall be endorsed
with appropriate legends determined by the Company.

8. CLAWBACK. Notwithstanding anything contained in this Restrictive Stock Unit
Agreement to the contrary, if it is determined, in the sole discretion of the
Board by the affirmative vote of not less than a majority of the entire
membership of the Board but excluding you (the “Voting Members”), by a
resolution duly adopted by the Voting Members, that you have not earned all or a
portion of the Award due to your acting or failing to act in the Company’s best
interests during your tenure on the Board or as a result of your failure to
complete a full term of Board service for any reason, then the Award or any
portion thereof as determined by the Voting Members shall as of the date of the
adoption of such resolution be subject to forfeiture and all of your rights to
or with respect to such forfeited Award shall terminate.

9. WITHHOLDING OBLIGATIONS (IF APPLICABLE).

(a) On or before the time you receive a distribution of shares pursuant to your
Award, or at any time thereafter as requested by the Company, you hereby
authorize withholding

 

3



--------------------------------------------------------------------------------

from payroll and/or any other amounts payable to you, provided that any such
withholding will not be in excess of the minimum statutory withholding
requirement, and otherwise agree to make adequate provision for any sums
required to satisfy the federal , state, local and foreign tax withholding
obligations of the Company or an Affiliate, if any, which arise in connection
with your Award. If permissible under applicable law, the Company may, in its
sole discretion: (i) sell or arrange for the sale, on your behalf, of shares
acquired by you to meet the withholding obligation and/or (ii) withhold in
shares, provided that only the amount of shares necessary to satisfy the minimum
withholding amount are withheld . The Company also reserves the right to require
that you assume liability for any tax- and/or social insurance-related charges
that may otherwise be due by the Company or an Affiliate with respect to the
Award, if the Company determines in its sole discretion that such charges may
legally be transferred to you. To the extent that liability for any such charges
is transferred to you, such charges will be subject to the applicable
withholding methods set forth in this Section 9.

(b) Unless the tax withholding obligations of the Company and/or any Affiliate
are satisfied, as determined by the Company in its sole discretion, the Company
shall have no obligation to issue the shares of Stock subject to your Award.

10. UNSECURED OBLIGATION. The shares issued under your Award shall be endorsed
with appropriate legends determined by the Company. Your Award is unfunded, and
as a holder of a vested Award, you shall be considered an unsecured creditor of
the Company with respect to the Company’s obligation, if any, to issue shares
pursuant to this Restricted Stock Unit Agreement. You shall not have voting or
any other rights as a stockholder of the Company with respect to the shares to
be issued pursuant to this Restricted Stock Unit Agreement until such shares are
issued to you pursuant to Section 6 of this Restricted Stock Unit Agreement.
Upon such issuance, you will obtain full voting and other rights as a
stockholder of the Company. Nothing contained in this Restricted Stock Unit
Agreement, and no action taken pursuant to its provisions, shall create or be
construed to create a trust of any kind or a fiduciary relationship between you
and the Company or any other person.

11. NOTICES. Any notices provided for in your Award or the Plan shall be given
in writing and shall be deemed effectively given upon receipt or, in the case of
notices delivered by the Company to you, 5 days after deposit in the United
States mail, postage prepaid, addressed to you at the last address you provided
to the Company.

12. MISCELLANEOUS.

(a) The rights and obligations of the Company under your Award shall be
transferable to anyone or more persons or entities, and all covenants and
agreements hereunder shall inure to the benefit of, and be enforceable by the
Company’s successors and assigns.

(b) You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.

 

4



--------------------------------------------------------------------------------

(c) You acknowledge and agree that you have reviewed your Award in its entirety,
have had an opportunity to obtain the advice of counsel prior to executing and
accepting your Award, and fully understand all provisions of your Award.

13. GOVERNING PLAN DOCUMENT. Your Award is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your A ward, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of your Award and those of the
Plan, the provisions of the Plan shall control.

14. SEVERABILITY. If all or any part of this Restricted Stock Unit Agreement or
the Plan is declared by any court or governmental authority to be unlawful or
invalid, such unlawfulness or invalidity shall not invalidate any portion of
this Restricted Stock Unit Agreement or the Plan not declared to be unlawful or
invalid. Any Section of this Restricted Stock Unit Agreement (or part of such a
Section) so declared to be unlawful or invalid shall, if possible, be construed
in a manner which will give effect to the terms of such Section or part of a
Section to the fullest extent possible while remaining lawful and valid.

15. EFFECT ON OTHER EMPLOYMENT BENEFIT PLANS. The value of the Award subject to
this Restricted Stock Unit Agreement shall not be included as compensation,
earnings, salaries, or other similar terms used when calculating the Employee’s
benefits under any employee benefit plan sponsored by the Company or any
Affiliate, except as such plan otherwise expressly provides. The Company
expressly reserves its rights to amend, modify, or terminate any of the
Company’s or any Affiliate’s employee benefit plans.

16. AMENDMENT. This Restricted Stock Unit Agreement may not be modified, amended
or terminated except by an instrument in writing, signed by you and by a duly
authorized representative of the Company. Notwithstanding the foregoing, this
Restricted Stock Unit Agreement may be amended solely by the Board by a writing
which specifically states that it is amending this Restricted Stock Unit
Agreement, so long as a copy of such amendment is delivered to you, and provided
that no such amendment adversely affecting your rights hereunder may be made
without your written consent. Without limiting the foregoing, the Board reserves
the right to change, by written notice to you, the provisions of this Restricted
Stock Unit Agreement in any way it may deem necessary or advisable to carry out
the purpose of the grant as a result of any change in applicable laws or
regulations or any future law, regulation, ruling, or judicial decision,
provided that any such change shall be applicable only to rights relating to
that portion of the Award which is then subject to restrictions as provided
herein.

 

5